- provide by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofOctober, 2011 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56 – 16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ 1 CONTAX PARTICIPAÇÕES S.A. Corporate Taxpayer’s ID (CNPJ): 04.032.433/0001-80 Company Registry (NIRE): 33300275410 Publicly-held Company EXCERPT OF THE MINUTES OF THE BOARD OF DIRECTORS’ MEETING HELD ON OCTOBER 26, 2011 As the secretary of the Board of Directors’ Meeting of Contax Participações S.A. held on October 26, 2011, I CERTIFY that item 5 : “Cancellation of Contax Participações ADRs” of this meeting has the following wording: “Regarding item 5 of the Agenda, the cancellation of American Depositary Receipts – ADRs in the U.S. OTC market (CTXNY) was authorized, considering: that they represented 1.2% of preferred shares, 0.75% of total shares and market cap of Contax Participações on September 31, 2011; (ii) the low ADR liquidity levels; (iii) the reduction in expenses; and (iv) that most foreign investors invest directly in Contax Participações through the Bovespa. The Company’s Board of Executive Officers is authorized to implement the hereby approved matter.” These minutes were signed by the attending members who represent the majority of the members of the Board of Directors, as follows: (signatures) Fernando Antonio Pimentel Melo (Chairman); Cristiano Yazbek Pereira; Alexandre Jereissati Legey (alternate); Carlos Fernando Horta Bretas (alternate); Rafael Cardoso Cordeiro; Shakhaf Wine; Manuel Jeremias Leite Caldas. Cristina Alves Corrêa Justo Reis Secretary EXCERPT OF THE MINUTES OF THE BOARD OF DIRECTORS' MEETING OF CONTAX PARTICIPAÇÕES S.A. December 26, 2011, at 10:30 a.m. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 28, 2011 CONTAX PARTICIPAÇÕES S.A. By: /
